        Case 2:19-cr-00104-TLN Document 62 Filed 06/17/20 Page 1 of 3



1    HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
2    HANNAH LABAREE, # 294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Attorneys for Defendant
5    JORGE ALTAMIRANO ZARATE
6
                              IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                  )   Case No. 2:19-cr-104 TLN
                                                 )
10                   Plaintiff,                  )   STIPULATION AND ORDER TO CONTINUE
                                                 )   STATUS CONFERENCE, AND TO EXCLUDE
11           vs.                                 )   TIME
                                                 )
12    JORGE ALTAMIRANO ZARATE,                   )   Date: June 18, 2020
                Defendant.                       )   Time: 9:30 a.m.
13                                               )   Judge: Hon. Troy L. Nunley
                                                 )
14                                               )
15
16           IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, U.S. Attorney McGregor Scott, through Assistant United States Attorney
18   Vincenza Rabenn, attorney for Plaintiff, and Federal Defender Heather Williams, through
19   Assistant Federal Defender Hannah Labaree, attorney for defendant Jorge Altamirano Zarate,
20   that the status conference date of June 18, 2020, be vacated and the matter be set for status
21   conference on September 3, 2020 at 9:30 a.m, at the defendants’ request.
22           To date, counsel for the defendant has been provided 11 discs of multimedia discovery as
23   well as over 900 Bates-stamped pages of documentary discovery. Counsel for the defendant
24   requires time to review discovery, conduct independent investigation, and meet with her client to
25   review the material. Mr. Altamirano-Zarate is currently incarcerated at the Sacramento County
26   Jail.
27           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Status Conference          -1-
       Case 2:19-cr-00104-TLN Document 62 Filed 06/17/20 Page 2 of 3



1    excluded from this order’s date through and including September 3, 2020, pursuant to 18 U.S.C.
2    §3161 (h)(7)(A)and (B)(iv) (reasonable time to prepare), and General Order 479, Local Code T4,
3    based upon continuity of counsel and defense preparation.
4           Counsel and the defendant also agree that the ends of justice served by the Court granting
5    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
6                                                  Respectfully submitted,
7    Dated: June 16, 2020                           HEATHER E. WILLIAMS
                                                    Federal Defender
8
                                                   /s/ Hannah Labaree
9                                                  HANNAH LABAREE
                                                   Assistant Federal Defender
10                                                 Attorney for Defendant
                                                   JORGE ALTAMIRANO ZARATE
11
12   Dated: June 16, 2020                          MCGREGOR SCOTT
                                                   United States Attorney
13
                                                   /s/ Vincenza Rabenn
14                                                 VINCENZA RABENN
                                                   Assistant U.S. Attorney
15                                                 Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Status Conference         -2-
       Case 2:19-cr-00104-TLN Document 62 Filed 06/17/20 Page 3 of 3



1                                           ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its Order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date of this order, up to and including September 3,
9    2020, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the June 18, 2020 status conference shall be continued until September 3, 2020, at 9:30
13   a.m.
14
15   Dated: June 16, 2020
16
                                                            Troy L. Nunley
17                                                          United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Status Conference          -3-
